Name: Commission Implementing Regulation (EU) 2018/1607 of 24 October 2018 amending Council Regulation (EC) No 992/95 as regards Union tariff quotas for certain agricultural, processed agricultural and fishery products originating in Norway
 Type: Implementing Regulation
 Subject Matter: international trade;  Europe;  agricultural policy;  agricultural activity;  fisheries;  trade;  tariff policy
 Date Published: nan

 26.10.2018 EN Official Journal of the European Union L 268/22 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1607 of 24 October 2018 amending Council Regulation (EC) No 992/95 as regards Union tariff quotas for certain agricultural, processed agricultural and fishery products originating in Norway THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 992/95 of 10 April 1995 opening and providing for the administration of Community tariff quotas for certain agricultural and fishery products originating in Norway (1), and in particular Article 5(1)(a) and (b) thereof, Whereas: (1) In 2018, an agreement was concluded in the form of an Exchange of Letters between the European Union and the Kingdom of Norway concerning additional trade preferences in agricultural products (2) (the 2018 Agreement). It was approved on behalf of the Union by Council Decision (EU) 2018/760 (3). (2) Annex IV to the 2018 Agreement provides for new duty-free tariff quotas for release for free circulation in the Union of certain agricultural and processed agricultural products originating in Norway, as well as for the increase in the volume of the tariff quota for CN code 2005 20 20 set out in Regulation (EC) No 992/95. It is necessary to amend Regulation (EC) No 992/95 to implement those provisions. (3) Regulation (EC) No 992/95 and Commission Implementing Regulation (EU) No 1354/2011 (4) set out tariff quotas for products originating in Norway falling within headings 0210 and 0204, respectively. Annex IV to the 2018 Agreement provides for the consolidation of those tariff quotas into a single tariff quota. Therefore, it is necessary to amend Regulation (EC) No 992/95 in order to implement the consolidation under a new tariff quota and to provide for the transition to the new tariff quota. Additionally, the tariff quota corresponding to heading 0210 should be deleted from Regulation (EC) No 992/95. The simultaneous deletion of the tariff quotas corresponding to heading 0204 from Implementing Regulation (EU) No 1354/2011 is provided for in Commission Implementing Regulation (EU) 2018/1232 (5). (4) Regulation (EC) No 992/95 provides for the administration of tariff quotas which concern either products of CN Chapters 3, 15 and 16 related to fish or other agricultural products of CN Chapters 2, 6, 7, 8, 16, 20 and 23. Its Article 1(3) provides that the rules of origin applicable are those set out in Protocol 3 to the Agreement between the European Economic Community and the Kingdom of Norway concerning the definition of the concept of originating products and methods of administrative cooperation, as amended by Decision of the EU-Norway Joint Committee No 1/2016 (6). (5) However, the 2018 Agreement sets out that in order to benefit from the concessions referred to in its Annex IV, products should comply with the rules of origin set out in Annex IV to the Agreement in the form of an Exchange of Letters of 2 May 1992 between the European Economic Community and the Kingdom of Norway concerning certain arrangements in agriculture (7) (the 1992 Agreement). Additionally, it provides that regarding the concept of sufficient working to confer the status of originating products, Annex II to Protocol 4 to the Agreement on the European Economic Area is to be applied instead of the Appendix to Annex IV to the 1992 Agreement (8) (9). (6) The tariff quotas set out in Regulation (EC) No 992/95 that concern products other than the products of CN Chapters 3, 15 and 16 are provided for either in the 1992 Agreement, or in the Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway concerning additional trade preferences in agricultural products undertaken on the basis of Article 19 of the Agreement on the European Economic Area (10), or in the Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway concerning additional trade preferences in agricultural products reached on the basis of Article 19 of the Agreement on the European Economic Area (11). All of those Agreements provide for the rules of origin set out in Annex IV to the 1992 Agreement to apply to the tariff quotas they concern. Regulation (EC) No 992/95 should therefore be amended to take account of the applicability of the rules of origin set out in Annex IV to the 1992 Agreement. (7) In order to take account of a large number of minor amendments to the Combined Nomenclature codes laid down in Council Regulation (EEC) No 2658/87 (12) and of the TARIC subdivisions, it is appropriate to replace the Annex to Regulation (EC) No 992/95. For reasons of clarity, the tariff quotas set out in Regulation (EC) No 992/95 should be divided into two separate Annexes according to the rules of origin set out in the agreements providing for the respective tariff quotas for fishery products and for agricultural products. (8) The tariff quotas set out in Annex IV to the 2018 Agreement are expressed as annual quantities; imports should therefore be managed on a calendar-year basis. However, as the 2018 Agreement only enters into force on 1 October 2018, the additional quantities for 2018 that are calculated pro rata, as well as the annual quantities for the following years, should be laid down in accordance with Annex IV to the 2018 Agreement. (9) The tariff quotas should be managed by the Commission on the basis of the chronological order of dates of acceptance of customs declarations for release for free circulation in accordance with the rules for the management of tariff quotas laid down in Commission Implementing Regulation (EU) 2015/2447 (13). (10) Regulation (EC) No 992/95 should therefore be amended accordingly. (11) The 2018 Agreement enters into force on 1 October 2018. This Regulation should therefore apply from the same date. (12) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 992/95 is amended as follows: (1) Article 1(3) is replaced by the following: 3. Protocol 3 to the Agreement between the European Economic Community and the Kingdom of Norway concerning the definition of the concept of originating products and methods of administrative cooperation, as amended by Decision of the EU-Norway Joint Committee No 1/2016 (*1), shall apply to the tariff quotas set out in Annex I to this Regulation. 3a. The rules of origin laid down in Annex IV to the Agreement in the form of an Exchange of Letters of 2 May 1992 between the European Economic Community and the Kingdom of Norway concerning certain arrangements in agriculture (*2) (the 1992 Agreement) shall apply to the tariff quotas set out in Annex II to this Regulation. However, Annex II to Protocol 4 to the Agreement on the European Economic Area (*3), as that Protocol was amended by Decision of the EEA Joint Committee No 71/2015 (*4), shall apply to those tariff quotas instead of the Appendix to the 1992 Agreement. (*1) Decision of the EU-Norway Joint Committee No 1/2016 of 8 February 2016 amending Protocol 3 to the Agreement between the European Economic Community and the Kingdom of Norway concerning the definition of the concept of originating products and methods of administrative cooperation (OJ L 72, 17.3.2016, p. 63)." (*2) OJ L 109, 1.5.1993, p. 47," (*3) OJ L 1, 3.1.1994, p. 3," (*4) Decision of the EEA Joint Committee No 71/2015 of 20 March 2015 amending Protocol 4 (rules of origin) to the EEA Agreement [2016/754] (OJ L 129, 19.5.2016, p. 56).;" (2) the Annex is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 October 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 October 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 101, 4.5.1995, p. 1. (2) OJ L 129, 25.5.2018, p. 3. (3) Council Decision (EU) 2018/760 of 14 May 2018 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Union and the Kingdom of Norway concerning additional trade preferences in agricultural products (OJ L 129, 25.5.2018, p. 1). (4) Commission Implementing Regulation (EU) No 1354/2011 of 20 December 2011 opening annual Union tariff quotas for sheep, goats, sheepmeat and goatmeat (OJ L 338, 21.12.2011, p. 36). (5) Commission Implementing Regulation (EU) 2018/1232 of 11 September 2018 amending Implementing Regulation (EU) No 1354/2011 as regards Union tariff quotas for sheepmeat and goatmeat originating in Norway and in New Zealand (OJ L 231, 14.9.2018, p. 13). (6) Decision of the EU-Norway Joint Committee No 1/2016 of 8 February 2016 amending Protocol 3 to the Agreement between the European Economic Community and the Kingdom of Norway concerning the definition of the concept of originating products and methods of administrative cooperation (OJ L 72, 17.3.2016, p. 63). (7) OJ L 109, 1.5.1993, p. 47. (8) OJ L 1, 3.1.1994, p. 3. (9) Decision of the EEA Joint Committee No 71/2015 of 20 March 2015 amending Protocol 4 (rules of origin) to the EEA Agreement [2016/754] (OJ L 129, 19.5.2016, p. 56). (10) OJ L 156, 25.6.2003, p. 49. (11) OJ L 327, 9.12.2011, p. 2. (12) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). (13) Commission Implementing Regulation (EU) 2015/2447 of 24 November 2015 laying down detailed rules for implementing certain provisions of Regulation (EU) No 952/2013 of the European Parliament and of the Council laying down the Union Customs Code (OJ L 343, 29.12.2015, p. 58). ANNEX ANNEX I Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by the application of the CN code and the corresponding description taken together. Order No CN code TARIC subdivision Description of products Quota period Quota volume (in tonnes net weight unless otherwise specified) Quota duty (%) 09.0701 ex 1504 20 10 90 Oils and fats and their fractions of marine animals, other than whale oil and sperm oil, in packings of a net capacity of more than 1 kg From 1.1 to 31.12 1 000 8,5 ex 1504 30 10 99 09.0702 0303 19 00 Other frozen Salmonidae, excluding fish fillets and other fish meat of heading 0304 and excluding livers and roes From 1.9.2016 to 30.4.2017 2 000 0 ex 0303 99 00 35 From 1.5.2017 to 30.4.2018 3 000 From 1.5.2018 to 30.4.2019 3 000 From 1.5.2019 to 30.4.2020 3 000 From 1.5.2020 to 30.4.2021 3 000 09.0703 ex 0305 51 90 10 20 Dried, salted but not smoked cod, excluding cod of the species Gadus macrocephalus From 1.4 to 31.12 13 250 0 ex 0305 53 10 90 Dried, salted but not smoked fish of the species Boreogadus saida 09.0710 0303 51 00 Herrings (Clupea harengus, Clupea pallasii), frozen, excluding fish fillets and other fish meat of heading 0304 and excluding livers and roes (1) From 1.9.2016 to 30.4.2017 26 500 0 ex 0303 99 00 75 From 1.5.2017 to 30.4.2018 39 750 From 1.5.2018 to 30.4.2019 39 750 From 1.5.2019 to 30.4.2020 39 750 From 1.5.2020 to 30.4.2021 39 750 09.0711 Prepared or preserved fish: From 1.1 to 31.12 400 3 ex 1604 13 90 91 92 99 Sardinella, brisling or sprats, excluding raw fillets merely coated with batter or breadcrumbs, whether or not pre-fried in oil, deep-frozen 1604 17 00 Eels 1604 18 00 Shark fins 1604 19 92 Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) ex 1604 19 93 90 Coalfish (Pollachius virens), excluding smoked coalfish 1604 19 94 Hake (Merluccius spp., Urophycis spp.) 1604 19 95 Alaska pollock (Theragra chalcogramma) and pollack (Pollachius pollachius) 1604 19 97 Other ex 1604 20 90 30 35 50 60 90 Other prepared or preserved fish, excluding herring, mackerel and preserved smoked coalfish ex 1604 20 90 40 Prepared or preserved mackerel (Scomber australasicus) 10 09.0712 0303 54 10 Mackerel of the species Scomber scombrus or Scomber japonicus, frozen, excluding fish fillets and other fish meat of heading 0304 and excluding livers and roes From 1.9.2016 to 30.4.2017 25 000 0 ex 0303 99 00 40 From 1.5.2017 to 30.4.2018 37 500 From 1.5.2018 to 30.4.2019 37 500 From 1.5.2019 to 30.4.2020 37 500 From 1.5.2020 to 30.4.2021 37 500 09.0713 Frozen, excluding fish fillets and other fish meat of heading 0304 and excluding livers and roes: From 1.9.2016 to 30.4.2017 2 200 0 0303 55 30 Chilean jack mackerel (Trachurus murphyi) From 1.5.2017 to 30.4.2018 3 300 ex 0303 55 90 90 Other fish of Trachurus spp., excluding Trachurus trachurus, Trachurus murphyi and horse mackerel (scad) (Caranx trachurus) From 1.5.2018 to 30.4.2019 3 300 0303 56 00 Cobia (Rachycentron canadum) From 1.5.2019 to 30.4.2020 3 300 0303 59 90 0303 69 90 0303 89 90 Other fish From 1.5.2020 to 30.4.2021 3 300 0303 82 00 Rays and skates (Rajidae) 0303 89 55 Gilt-head sea bream (Sparus aurata) ex 0303 99 00 85 09.0714 0304 86 00 Fillets of herring (Clupea harengus, Clupea pallasii), frozen From 1.9.2016 to 30.4.2017 55 600 0 ex 0304 99 23 10 20 30 Flaps of herring (Clupea harengus, Clupea pallasii) (butterflies), frozen (2) From 1.5.2017 to 30.4.2018 83 400 From 1.5.2018 to 30.4.2019 83 400 From 1.5.2019 to 30.4.2020 83 400 From 1.5.2020 to 30.4.2021 83 400 09.0715 0302 11 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster), fresh or chilled, excluding fish fillets and other fish meat of heading 0304 and excluding livers and roes From 1.1 to 31.12 500 0 ex 0302 99 00 11 19 0303 14 Trout (Salmo trutta, Oncorhynchus mykiss, Oncorhynchus clarki, Oncorhynchus aguabonita, Oncorhynchus gilae, Oncorhynchus apache and Oncorhynchus chrysogaster), frozen, excluding fish fillets and other fish meat of heading 0304 and excluding livers and roes ex 0303 99 00 30 09.0716 0302 13 00 0302 14 00 Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), fresh or chilled, excluding fish fillets and other fish meat of heading 0304 and excluding livers and roes From 1.1 to 31.12 6 100 0 ex 0302 99 00 30 40 09.0717 Frozen, excluding fish fillets and other fish meat of heading 0304 and excluding livers and roes: From 1.1 to 31.12 580 0 0303 11 00 Sockeye salmon (red salmon) (Oncorhynchus nerka) ex 0303 99 00 10 0303 12 00 Other Pacific salmon (Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus) ex 0303 99 00 15 ex ex 0303 13 00 0303 99 00 10 20 Atlantic salmon (Salmo salar) 09.0718 0304 41 00 0304 81 00 Fresh, chilled or frozen fillets of Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) From 1.1 to 31.12 610 0 09.0719 0302 19 00 Other Salmonidae, fresh or chilled, excluding livers and roes From 1.1 to 31.12 670 0 ex 0302 99 00 45 0303 19 00 Other frozen Salmonidae, excluding livers and roes 09.0720 0302 59 40 Ling (Molva spp.), fresh or chilled, excluding livers and roes From 1.1 to 31.12 370 0 09.0721 Fresh or chilled, excluding fish fillets and other fish meat of heading 0304 and excluding livers and roes: From 1.1 to 31.12 250 0 0302 22 00 Plaice (Pleuronectes platessa) ex 0302 99 00 79 0302 23 00 Sole (Solea spp.) 0302 24 00 Turbot (Psetta maxima) 0302 29 Megrim (Lepidorhombus spp.) and other flat fish 0302 45 Jack and horse mackerel (Trachurus spp.) 0302 46 00 Cobia (Rachycentron canadum) 0302 47 00 Swordfish (Xiphias gladius) 0302 49 90 Other 0302 54 Hake (Merluccius spp., Urophycis spp.) ex 0302 99 00 60 ex 0302 56 00 20 Southern blue whiting (Micromesistius australis) 0302 59 90 Other fish of the families Bregmacerotidae, Euclichthyidae, Gadidae, Macrouridae, Melanonidae, Merlucciidae, Moridae and Muraenolepididae 0302 82 00 Rays and skates (Rajidae) 0302 83 00 Toothfish (Dissostichus spp.) 0302 84 Sea bass (Dicentrarchus spp.) 0302 85 30 Gilt-head sea bream (Sparus aurata) 0302 85 90 Other sea bream (Sparidae) excluding of the species Dentex dentex or Pagellus spp 0302 89 50 Monkfish (Lophius spp.) 0302 89 60 Pink cusk-eel (Genypterus blacodes) 0302 89 90 Other fish ex 0302 99 00 71 Pacific halibut (Hippoglossus stenolepis) Frozen flat fish, excluding fish fillets and other fish meat of heading 0304 and excluding livers and roes: 0303 34 00 Turbot (Psetta maxima) 0303 39 10 Flounder (Platichtys flesus) 0303 39 30 Fish of the genus Rhombosolea 0303 39 85 Other flat fish, excluding halibut, plaice, sole, turbot, flounder, fish of the genus Rhombosolea and fish of the species Pelotreis flavilatus or Peltorhamphus novaezelandiae 09.0722 Frozen meat of: From 1.1 to 31.12 500 0 0304 91 00 Swordfish (Xiphias gladius) 0304 94 90 Alaska pollock (Theragra chalcogramma), excluding surimi 0304 95 21 0304 95 25 0304 95 29 0304 95 30 0304 95 40 0304 95 50 0304 95 60 0304 95 90 Fish of the families Bregmacerotidae, Euclichthyidae, Gadidae, Macrouridae, Melanonidae, Merlucciidae, Moridae and Muraenolepididae, other than Alaska pollock (Theragra chalcogramma), excluding surimi of subheading 0304 95 10 0304 96 Dogfish and other sharks 0304 97 00 Rays and skates (Rajidae) ex 0304 99 99 20 25 40 50 65 69 70 90 Other fish, excluding surimi and freshwater fish and excluding mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) 09.0723 0302 41 00 Herring (Clupea harengus, Clupea pallasii), fresh, chilled or frozen, excluding livers and roes From 16.6 to 14.2 800 0 ex 0302 99 00 0303 51 00 55 ex 0303 99 00 75 09.0724 0302 44 00 Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus), fresh or chilled, excluding livers and roes From 16.6 to 14.2 260 0 ex 0302 99 00 20 09.0725 0303 54 10 Mackerel (Scomber scombrus, Scomber japonicus), frozen, excluding livers and roes From 16.6 to 14.2 30 600 0 ex 0303 99 00 40 09.0726 0302 89 31 0302 89 39 Redfish (Sebastes spp.), fresh, chilled or frozen, excluding livers and roes From 1.1 to 31.12 130 0 ex 0302 99 00 0303 89 31 0303 89 39 50 ex 0303 99 00 80 09.0727 Fresh or chilled and frozen fillets of: From 1.1 to 31.12 110 0 0304 31 00 0304 61 00 Tilapia (Oreochromis spp.) 0304 32 00 0304 62 00 Catfish (Pangasius spp., Silurus spp., Clarias spp., Ictalurus spp.) 0304 33 00 0304 63 00 Nile perch (Lates niloticus) 0304 39 00 0304 69 00 Carp (Cyprinus carpio, Carassius carassius, Ctenopharyngodon idellus, Hypophthalmichthys spp., Cirrhinus spp., Mylopharyngodon piceus), eels (Anguilla spp.), and snakeheads (Channa spp.) 0304 42 50 0304 82 50 Trout of the species Oncorhynchus apache or Oncorhynchus chrysogaster 0304 49 10 0304 89 10 Other freshwater fish 09.0728 Fresh or chilled fillets of: From 1.1 to 31.12 180 0 0304 44 30 Coalfish (Pollachius virens) 0304 45 00 Swordfish (Xiphias gladius) 0304 46 00 Toothfish (Dissostichus spp.) 0304 47 Dogfish and other sharks 0304 48 00 Rays and skates (Rajidae) 0304 49 50 Redfish (Sebastes spp.) 0304 49 90 Other fish 09.0729 0304 53 00 0304 56 0304 57 00 0304 59 90 Fresh or chilled meat (whether or not minced) of fish of the families Bregmacerotidae, Euclichthyidae, Gadidae, Macrouridae, Melanonidae, Merlucciidae, Moridae and Muraenolepididae and of other fish than freshwater fish From 1.1 to 31.12 130 0 0304 59 50 Flaps of herring, fresh or chilled (3) 09.0730 Frozen fillets of: From 1.1 to 31.12 9 000 0 0304 71 Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) 0304 72 00 Haddock (Melanogrammus aeglefinus) 0304 73 00 Coalfish (Pollachius virens) 0304 74 Hake (Merluccius spp., Urophycis spp.) 0304 75 00 Alaska pollock (Theragra chalcogramma) 0304 79 10 Fish of the species Boreogadus saida 0304 79 50 Blue grenadier (Macruronus novaezelandiae) 0304 79 90 Other fish 0304 83 10 Plaice (Pleuronectes platessa) ex 0304 83 90 11 19 90 Other flat fish, excluding Limanda aspera, Lepidopsetta bilineata, Pleuronectes quadrituberculatus, Limanda ferruginea, Lepidopsetta polyxystra 0304 84 00 Swordfish (Xiphias gladius) 0304 85 00 Toothfish (Dissostichus spp.) 0304 88 90 Rays and skates (Rajidae) 0304 89 21 0304 89 29 Redfish (Sebastes spp.) 0304 89 60 Monkfish (Lophius spp.) ex 0304 89 90 10 30 40 50 60 90 Other fish, excluding Ray's bream (Brama spp.) 09.0731 ex 0305 20 00 11 18 19 21 30 73 75 77 79 99 Livers and roes of fish, dried, salted or in brine, but not smoked From 1.1 to 31.12 1 900 0 09.0732 0305 41 00 Smoked Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), including fillets, other than edible fish offal From 1.1 to 31.12 450 0 09.0733 0305 42 00 0305 43 00 0305 44 0305 49 Smoked fish other than Pacific salmon (Oncorhynchus nerka, Oncorhynchus gorbuscha, Oncorhynchus keta, Oncorhynchus tschawytscha, Oncorhynchus kisutch, Oncorhynchus masou and Oncorhynchus rhodurus), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho), including fillets, other than edible offal From 1.1 to 31.12 140 0 ex 0305 71 00 10 Smoked shark fins 09.0734 Fish, salted but not dried or smoked and fish in brine, other than edible fish offal: From 1.1 to 31.12 250 0 0305 64 00 Tilapia (Oreochromis spp.), catfish (Pangasius spp., Silurus spp., Clarias spp., Ictalurus spp.), carp (Cyprinus carpio, Carassius carassius, Ctenopharyngodon idellus, Hypophthalmichthys spp., Cirrhinus spp., Mylopharyngodon piceus), eels (Anguilla spp.), Nile perch (Lates niloticus) and snakeheads (Channa spp.) ex 0305 69 80 20 25 30 40 50 61 64 65 67 90 Other fish, excluding Lesser or Greenland Halibut (Reinhardtius hippoglossoides), and Pacific Halibut (Hippoglossus stenolepis) ex 0305 71 00 90 Shark fins not smoked 09.0735 0305 61 00 Herring (Clupea harengus, Clupea pallasii), salted but not dried or smoked and herring in brine, other than edible fish offal From 1.1 to 31.12 1 440 0 09.0736 0306 15 00 Frozen Norway lobsters (Nephrops norvegicus) From 1.1 to 31.12 950 0 0306 16 99 0306 17 93 Frozen Pandalidae shrimps, other than smoked 09.0737 ex 0306 95 20 10 Pandalidae shrimps, not frozen boiled on board From 1.1 to 31.12 800 0 ex 0306 95 30 10 09.0738 0306 34 00 0306 94 00 Norway lobsters (Nephrops norvegicus), not frozen From 1.1 to 31.12 900 0 ex 0306 35 90 12 14 20 92 93 96 Pandalidae shrimps, not frozen, for processing (4) ex 0306 36 10 11 91 ex 0306 95 20 21 29 ex 0306 95 30 21 , 29 09.0739 1604 11 00 Prepared or preserved salmon, whole or in pieces, but not minced From 1.1 to 31.12 170 0 09.0740 1604 12 91 1604 12 99 Prepared or preserved herring, whole or in pieces, but not minced From 1.1 to 31.12 3 000 0 09.0741 1604 13 90 Prepared or preserved sardinella and brisling or sprats, whole or in pieces, but not minced From 1.1 to 31.12 180 0 09.0742 1604 15 11 1604 15 19 Prepared or preserved mackerel of the species Scomber scombrus and Scomber japonicus, whole or in pieces, but not minced From 1.1 to 31.12 130 0 09.0743 Prepared or preserved fish, whole or in pieces, but not minced: From 1.1 to 31.12 5 500 0 1604 17 00 Eels 1604 18 00 Shark fins 1604 19 92 Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) 1604 19 93 Coalfish (Pollachius virens) 1604 19 94 Hake (Merluccius spp., Urophycis spp.) 1604 19 95 Alaska pollock (Theragra chalcogramma) and Pollack (Pollachius pollachius) 1604 19 97 Other 1604 20 90 Prepared or preserved meat of other fish 09.0744 1604 20 10 Prepared or preserved salmon meat From 1.1 to 31.12 300 0 09.0745 ex 1605 21 10 20 40 50 91 Shrimps and prawns, prepared or preserved, peeled and frozen From 1.1. to 31.12 8 000 0 ex 1605 21 90 20 40 57 60 91 ex 1605 29 00 20 40 45 91 09.0746 ex 1605 21 10 30 96 99 Shrimps and prawns, prepared or preserved, other than peeled and frozen From 1.1 to 31.12 1 000 0 ex 1605 21 90 30 45 49 55 58 62 65 96 99 ex 1605 29 00 30 50 55 60 96 99 09.0748 1605 10 00 Prepared or preserved crab From 1.1 to 31.12 50 0 09.0749 ex 1605 21 10 20 40 50 91 Shrimps and prawns, prepared or preserved, peeled and frozen From 1.9.2016 to 30.4.2017 7 000 0 ex 1605 21 90 20 40 57 60 91 From 1.5.2017 to 30.4.2018 10 500 ex 1605 29 00 20 40 45 91 From 1.5.2018 to 30.4.2019 10 500 From 1.5.2019 to 30.4.2020 10 500 From 1.5.2020 to 30.4.2021 10 500 09.0750 ex 1604 12 91 11 91 Herring, spiced and/or vinegar cured, in brine From 1.9.2016 to 30.4.2017 11 400 tonnes net drained weight 0 ex 1604 12 99 11 19 From 1.5.2017 to 30.4.2018 17 100 tonnes net drained weight From 1.5.2018 to 30.4.2019 17 100 tonnes net drained weight From 1.5.2019 to 30.4.2020 17 100 tonnes net drained weight From 1.5.2020 to 30.4.2021 17 100 tonnes net drained weight 09.0752 0303 51 00 Herrings (Clupea harengus, Clupea pallasii), frozen, excluding fish fillets and other fish meat of heading 0304 and excluding livers and roes From 1.1 to 31.12 44 000 0 ex 0303 99 00 75 09.0756 0304 86 00 Fillets of herrings (Clupea harengus, Clupea pallasii), frozen From 1.1 to 31.12 67 000 0 ex 0304 99 23 10 20 30 Flaps of herrings (butterflies) (Clupea harengus, Clupea pallasii), frozen 09.0776 1504 20 10 Solid fractions of fats and oils of fish, other than liver oils From 1.1 to 31.12 384 0 09.0818 ex 0304 89 49 10 20 Fillets of mackerel, frozen From 1.9.2016 to 30.4.2017 11 300 0 ex 0304 99 99 11 Flaps of mackerel, frozen From 1.5.2017 to 30.4.2018 16 950 From 1.5.2018 to 30.4.2019 16 950 From 1.5.2019 to 30.4.2020 16 950 From 1.5.2020 to 30.4.2021 16 950 09.0819 ex 0304 49 90 10 Fillets of herrings (Clupea harengus, Clupea pallasii), fresh or chilled From 1.9.2016 to 30.4.2017 9 000 0 0304 59 50 Flaps of herring, fresh or chilled From 1.5.2017 to 30.4.2018 13 500 From 1.5.2018 to 30.4.2019 13 500 From 1.5.2019 to 30.4.2020 13 500 From 1.5.2020 to 30.4.2021 13 500 09.0820 0305 10 00 Flours, meals and pellets of fish, fit for human consumption From 1.9.2016 to 30.4.2017 1 000 0 From 1.5.2017 to 30.4.2018 1 500 From 1.5.2018 to 30.4.2019 1 500 From 1.5.2019 to 30.4.2020 1 500 From 1.5.2020 to 30.4.2021 1 500 ANNEX II Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by the application of the CN code and the corresponding description taken together. Order No CN Code TARIC subdivision Description of Products Quota Period Quota volume (in tonnes net weight unless otherwise specified) Quota duty (%) 09.0751 ex 0704 10 00 90 Cauliflowers, fresh or chilled From 1.8 to 31.10: 2 000 0 09.0757 0809 21 00 0809 29 00 Cherries, fresh From 16.7 to 15.9: 900 0 (5) 09.0759 0809 40 05 Plums, fresh From 1.9 to 15.10: 600 0 (5) 09.0761 0810 10 00 Strawberries, fresh From 9.6 to 31.7: 900 0 09.0762 0810 10 00 Strawberries, fresh From 1.8 to 15.9: 900 0 09.0783 0705 11 00 Cabbage lettuce (head lettuce), fresh or chilled From 1.1 to 31.12: 300 0 09.0784 0705 19 00 Other lettuce, fresh or chilled From 1.1 to 31.12: 300 0 09.0786 0602 90 70 Indoor plants: rooted cuttings and young plants, excluding cacti From 1.1 to 31.12: EUR 544 848 0 09.0787 1601 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products From 1.1 to 31.12: 300 0 09.0815 0810 20 10 Raspberries, fresh From 1.1 to 31.12: 400 0 09.0816 2005 20 20 Thin slices of potatoes, fried or baked, whether or not salted or flavoured, in airtight packings, suitable for immediate consumption From 1.1.2018 to 31.12.2018: 200 0 For each calendar year from 1.1.2019: 350 09.0817 2309 10 13 2309 10 15 2309 10 19 2309 10 33 2309 10 39 2309 10 51 2309 10 53 2309 10 59 2309 10 70 2309 10 90 Dog or cat food put up for retail sale From 1.1 to 31.12: 13 000 0 09.0821 2005 20 20 Thin slices of potatoes, fried or baked, whether or not salted or flavoured, in airtight packings, suitable for immediate consumption From 1.10.2018 to 31.12.2018: 37,5 0 09.0822 0207 14 30 Meat and edible offal, of the poultry of heading 0105 , fresh, chilled or frozen: From 1.10.2018 to 31.12.2018: 137,5 0 Of fowls of the species Gallus domesticus Cuts with bone in, frozen Whole wings, with or without tips For each calendar year from 1.1.2019: 550 09.0823 0207 14 70 Meat and edible offal, of the poultry of heading 0105 , fresh, chilled or frozen: From 1.10.2018 to 31.12.2018: 37,5 0 Of fowls of the species Gallus domesticus Other cuts with bone in, frozen For each calendar year from 1.1.2019: 150 09.0824 0204 Meat of sheep or goats, fresh, chilled or frozen From 1.10.2018 to 31.12.2018: 200 (6) 0 0210 Meat and edible meat offal, salted, in brine, dried or smoked; edible flours and meals of meat or meat offal For each calendar year from 1.1.2019: 500 09.0825 0603 19 70 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, other than Roses, Carnations, Orchids, Chrysantemums, Lilies (Lilium spp.), Gladioli and Ranunculi From 1.10.2018 to 31.12.2018: 125 000 EUR 0 For each calendar year from 1.1.2019: 500 000 EUR 09.0826 1602 Other prepared or preserved meat, meat offal or blood From 1.10.2018 to 31.12.2018: 75 0 For each calendar year from 1.1.2019: 300 09.0827 2309 90 96 Preparation of a kind used in animal feeding: other From 1.10.2018 to 31.12.2018: 50 0 For each calendar year from 1.1.2019: 200 09.0828 3502 20 Albumins (including concentrates of two or more whey proteins, containing by weight more than 80 % whey proteins, calculated on the dry matter), albuminates and other albumin derivatives:  Milk albumin, including concentrates of two or more whey proteins From 1.10.2018 to 31.12.2018: 125 0 For each calendar year from 1.1.2019: 500 (1) As the Most-Favoured-Nation (MFN) duty is free from 15 February to 15 June, the benefit of the tariff quota shall not be granted to goods declared for release for free circulation during this period. (2) As for goods of CN code 0304 99 23, the MFN duty is free from 15 February to 15 June, the benefit of the tariff quota shall not be granted to goods declared for free circulation during this period. (3) As for goods of CN code 0304 59 50, the MFN duty is free from 15 February to 15 June, the benefit of the tariff quota shall not be granted to goods declared for free circulation during this period. (4) Entry under this subheading is subject to the conditions laid down in the relevant provisions of the European Union [see Article 254 of Regulation (EU) No 952/2013 of the European Parliament and of the Council of 9 October 2013 laying down the Union Customs Code (OJ L 269, 10.10.2013, p. 1)]. (5) The specific additional duty shall be applied. (6) The volume of this quota for 2018 will be reduced by the amount allocated under tariff quota Order No 09.0782 for declarations that have an acceptance date within the period from 1.1.2018 to 30.9.2018.